Citation Nr: 0948972	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  09-15 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the prostate, claimed as due to ionizing radiation exposure, 
for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel



INTRODUCTION

The Veteran had active military duty from September 1942 to 
January 1969, when he retired.  The Veteran died in March 
2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The issue of service connection for cause of the Veteran's 
death is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2007 from a gunshot wound to 
the head.

2.  At the time of his death, the Veteran had a claim pending 
of service connection for adenocarcinoma of the prostate as a 
result of exposure to ionizing radiation.

3.  The Veteran's adenocarcinoma of the prostate is not shown 
to have been etiologically related to service, to include 
exposure to radiation; he would not have prevailed on the 
claim if he had not died.  




CONCLUSION OF LAW

For purposes of accrued benefits, the Veteran's 
adenocarcinoma of the prostate was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1116, 1131, 1133, 5107, 5121 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.152(b), 3.159, 3.304, 3.307, 3.309, 3.311, 
3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA provides that VA shall apprise an appellant of the 
evidence necessary to substantiate her claim for benefits and 
that VA shall make reasonable efforts to assist an appellant 
in obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claim.

In a letter dated in April 2007, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete her claim for benefits, including what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Additional notice of the five elements of a service- 
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided.  The 
appellant is not prejudiced, however, as her claim is being 
denied.  As such, the Board finds that VA met its duty to 
notify the appellant of her rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the April 2007 notice 
was given prior to the appealed AOJ decision, dated in July 
2007.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist.  The Veteran's service treatment records, 
service reports of medical examination and history, private 
treatment records and VA examination report have been 
associated with the claims folder.  Also associated with the 
claims folder are September 2001, March 2006, and April 2006 
letters from Defense Threat Reduction Agency (DTRA), which 
confirmed the Veteran's presence at Operation UPSHOT-
KNOTHOLE, a U.S. atmospheric nuclear test series conducted at 
the Nevada Test Site during 1953 and provided reconstruction 
radiation dosage the Veteran probably would have received.  
In addition, there is a letter from the Director of 
Compensation and Pension Services (DCPS) and a letter from VA 
Chief, Public Health and Environmental Hazards Officer 
(CPHEHO).  The appellant was also afforded the opportunity to 
give testimony before an RO hearing officer and/or the Board, 
even though she declined to do so.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
assist the appellant and that no further action is necessary 
to meet the requirements of the VCAA.

II.  Accrued Benefits

In order for a claimant to prevail on an accrued benefits 
claim, the record must show that (i) the appellant has 
standing to file a claim for accrued benefits, (ii) the 
Veteran had a claim pending at the time of death, (iii) the 
Veteran would have prevailed on the claim if he had not died; 
and (iv) the claim for accrued benefits was filed within one 
year of the Veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 
C.F.R. § 3.1000; See Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998).  The term "pending claim" means an application, formal 
or informal, which has not been finally adjudicated. 38 
C.F.R. § 3.160(c) (2009).

Accrued benefits include those the Veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the claims folder at the date of death.  See 38 
U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999); 38 C.F.R. § 3.1000(a).  Generally, only evidence 
contained in the claims file at the time of the Veteran's 
death will be considered when reviewing a claim for accrued 
benefits.  This includes service department and VA medical 
records, which are considered to be constructively in the 
claims folder at the date of death, even though they may not 
physically be in the file until after that date.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  
See also VAOPGCPREC 6-93 (August 9, 1993) and 12-94 (May 2, 
1994) and Conary v. Derwinski, 3 Vet. App. 109 (1992) 
regarding certain financial information.  Thus, the appellant 
could not furnish, and VA could not develop, additional 
evidence that might better substantiate the claim of 
entitlement to accrued benefits.

Service connection for a disability based upon exposure to 
ionizing radiation can be awarded on three different legal 
bases.  The first basis is a presumptive basis for diseases 
specific to radiation exposed Veterans under 38 C.F.R. § 
3.309(d).  However, prostate cancer is not one of the 
specified types of cancer enumerated under 38 C.F.R. 
§ 3.309(d).  The second basis is based on exposure to 
ionizing radiation with the subsequent development of a 
radiogenic disease under 38 C.F.R. § 3.311.  Finally, the 
Veteran is entitled to service connection if he can establish 
that a disability warrants service connection as defined by 
the general laws and regulations governing VA compensation 
entitlement that is on a direct or presumptive basis.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  If a Veteran was exposed to Agent Orange 
during active military, naval, or air service, certain 
diseases, including prostate cancer, the Veteran shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  See 38 C.F.R. § 3.309(e).  These presumptions do 
not apply because the Veteran did not serve in Vietnam.

As noted above, service connection can also be pursued under 
38 C.F.R. § 3.311 on the basis of exposure to ionizing 
radiation and the subsequent development of a radiogenic 
disease.  38 C.F.R. § 3.311.  Essentially, any form of cancer 
is considered a radiogenic disease within the meaning of the 
applicable regulations; prostate cancer is specifically 
enumerated as being a radiogenic disease.  38 C.F.R. § 
3.311(b)(2).  When there is evidence that a Veteran has a 
radiogenic disease, 38 C.F.R. § 3.311 sets out specific 
requirements for the development of evidence.  The 
regulations require that the RO obtain radiation dose data 
from the Department of Defense and refer the claim to the VA 
Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), (b).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Initially, the Board notes that the RO denied the Veteran's 
claim for service connection for adenocarcinoma of the 
prostate as a result of exposure to ionizing radiation by 
rating decision dated February 2002.  The grounds for the 
denial were that there was no likely relationship of the 
Veteran's prostate cancer to his actual level of radiation 
exposure in service.  In May 2003, the National Research 
Council (NRC) released a report concerning reconstructed dose 
estimates provided to VA by DTRA.  The NRC study contained 
findings critical of upper bound radiation doses for 
atmospheric test participants and Hiroshima/Nagasaki 
occupation forces prepared by DTRA.  It found that radiation 
doses prepared by DTRA may have underestimated the amount to 
which some Veterans were exposed.

In response to the NRC report, the RO, in October 2003, 
determined that readjudication of the Veteran's claim for 
service connection for adenocarcinoma of the prostate as a 
result of exposure to ionizing radiation was required because 
radiation doses provided by DTRA may have underestimated the 
amount of radiation to which he was exposed.  In that same 
month, the RO issued a deferred rating decision pending 
receipt of data from DTRA.  The RO notified the Veteran in 
November 2003 that his claim for prostate cancer had been 
identified as one that required a revised radiation dose 
estimate.  The RO further advised him that DTRA would provide 
VA with the updated radiation dose and based upon that 
estimate the RO would make a new decision and notify him of 
the outcome.  In March 2006 the RO received a response from 
DTRA.  At the time of the Veteran's death on March 11, 2007, 
the readjudication of his claim by the RO had not occurred 
and it was still "pending" for purposes of the regulations.  
As such, the Board will consider the merits of the claim for 
service connection for adenocarcinoma of the prostate for 
accrued purposes based on the evidence of record at the time 
of the Veteran's death.  See  38 C.F.R. § 3.1000 (2009).  

The Board notes that the Veteran specifically asserted that 
his prostate cancer was due to exposure to radiation while on 
active duty.  Specifically he asserted that he was involved 
in nuclear radiation testing during operation UPSHOT-KNOTHOLE 
in 1953; he had a removal of his prostate due to cancer.  
Private treatment records confirm a diagnosis of 
adenocarcinoma of the prostate in March 1990.

Taking into consideration the evidence of record at the time 
of the Veteran's death, the available service records show a 
notation in an in-service 1967 Report of Medical Examination 
which indicates the Veteran had symptoms of mild BPH [benign 
prostate hyperplasis or enlargement] with mild ["BNO"].  It 
was noted that this was to be evaluated.  There is no other 
reference to the Veteran's prostate in service and 
specifically, there are no service treatment records of any 
complaints, treatment or diagnosis of prostate cancer in 
service.  The claims folder contains no medical evidence 
indicating that he had or incurred prostate cancer in 
service, and no medical opinion has directly related his 
prostate cancer to service.  

In addition, the earliest post-service competent medical 
evidence of a diagnosis of prostate cancer is in 1990, 
approximately 21 years after his discharge from active duty.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Based on the foregoing, service connection 
cannot be granted on either a presumptive basis, as a result 
of in-service exposure to herbicides, or on a direct basis.

With regards to establishing service connection as a result 
of in-service exposure to radiation, the Board notes that the 
relevant evidence of record at the time of the Veteran's 
death included a September 2001 letter from DTRA that 
confirmed the Veteran's presence at a U.S. atmospheric 
nuclear test series conducted in 1953 (Operation UPSHOT-
KNOTHOLE).  The letter also indicated the probable doses of 
radiation the Veteran would have received during Operation 
UPSHOT-KNOTHOLE, which are 0.538 rem gamma and neutron (0.6 
rem rounded) (upper bound of 0.7 rem).  Also of record is a 
December 2001 letter from the CPHEHO that provided a medical 
opinion that it was unlikely that the Veteran's prostate 
cancer can be attributed to exposure to ionizing radiation in 
service.  The rationale for the opinion was that the 
sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not clearly established 
(Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), pages 316-318; Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd edition, 1995, page 168).  
In addition, the DPCS provided a letter dated January 2002 
which stated that as a result of the medical opinion of the 
CPHEHO and following review of the evidence in its entirety, 
it was the DPCS's opinion that there is no reasonable 
possibility that the Veteran's prostate cancer is the result 
of exposure to ionizing radiation. 

In a March 2006 letter, DTRA noted that a recent analysis of 
revised dose estimates did not result in a significant change 
to the prostate dose previously reported to VA.  The original 
and revised upper bound (95th percentile) dose estimates 
continue to be significantly less than the minimum dose 
threshold corresponding to a 50% probability of causation (at 
the 99% confidence level).  The total external gamma dose 
equivalent was 0.6 rem, with upper bound of 1.6 rem; total 
external neutron dose equivalent was 0.018 rem; with upper 
bound of 0.11 rem; and upper bound dose equivalent to the 
prostate of 0.000 rem.  

Given the foregoing, service connection for adenocarcinoma of 
the prostate is not warranted under the procedures as set 
forth in 38 C.F.R. § 3.311 and the claim must be denied.  The 
Veteran's claim is based on the theory that his prostate 
cancer, is due to exposure to ionizing radiation during 
service, in 1953.  Here, the CPHEHO and the DCPS's December 
2001 and January 2002 opinions essentially concluded that 
there is no reasonable possibility that the Veteran's 
prostate cancer, was the result of exposure to ionizing 
radiation during service, thus, providing evidence against 
the claim.  The DTRA revised dose estimate in March and April 
2006 did not result in a significant change.  These reports 
are the only competent opinions of record that are based on 
individualized dose assessment, and therefore highly 
probative of the issue at hand.  See 38 C.F.R. § 3.311(a)(1).

With respect to the Veteran's own contentions and the 
appellant's belief that there is an etiological relationship 
between the Veteran's prostate cancer and exposure to 
ionizing radiation or his benign prostatic hypertrophy during 
military service, laypersons are generally not capable of 
opining on matters requiring medical knowledge.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  A lay person is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking prostate cancer that began 
decades after service to exposure to radiation or benign 
prostatic hypertrophy in service.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, 
this is not a case in which the Veteran's or the appellant's 
lay beliefs alone could serve to establish any association 
between the disability at issue and his military service.  
See Espiritu, supra; see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Accordingly, as the clear weight of the most probative 
evidence of record is against a finding that the Veteran's 
prostate cancer can be attributed to exposure to ionizing 
radiation in service or is otherwise related to active duty, 
the Board finds that service connection could not be granted 
for adenocarcinoma of the prostate caused by in-service 
exposure to radiation under the provisions of 38 C.F.R. § 
3.311 or any other basis as described above.  

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for adenocarcinoma 
of the prostate for accrued benefits purposes, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  There is not an approximate balance 
of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to service connection for adenocarcinoma of the 
prostate, claimed as due to ionizing radiation exposure, for 
accrued benefits purposes is denied.


REMAND

Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 3.159 (2009).  Certain additional VCAA 
notice requirements may attach in the context of a claim for 
Dependency Indemnity and Compensation (DIC) benefits based on 
service connection for the cause of death.  Generally, 38 
U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a 
statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 
U.S.C.A. § 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, the VCAA letters provided to the appellant did 
not comply with these requirements.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements apply 
to all five elements of a service connection claim, including 
the disability rating and effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appellant is entitled to notice of the type of evidence 
necessary to establish an effective date for DIC benefits.  
Thus, notice addressing these matters should be provided on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Notice should be issued to the  
appellant in compliance with Hupp to 
include:  (1) a statement of the 
conditions for which the Veteran  was 
service-connected at the time of his death 
(hemorrhoids, bilateral hearing loss, 
arthritis of the left shoulder, esophageal 
hiatal hernia and history of duodenal 
ulcer disease, and history of treatment of 
the right fibula); (2) an explanation of 
the evidence  and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an  explanation of the evidence 
and  information required to substantiate 
a DIC claim based on a condition not yet  
service-connected.

2.  Thereafter, review the claim for 
entitlement to service connection for the 
cause of the Veteran's death.  If any 
benefit sought remains denied, issue a 
supplemental statement of the case to the 
appellant and provide an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


